Citation Nr: 1226079	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  03-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder to include degenerative disc disease and arthritis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to December 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board denied the Veteran's claim for service connection for residuals of a back injury in a January 1984 decision.  In March 2002, the Veteran sought to reopen the claim but was denied in a December 2002 rating decision.  The record includes a transcript of an August 2004 hearing before the undersigned Veterans Law Judge.  The Board reopened and remanded the Veteran's claim in a January 2006 decision.  The claim was again remanded in an August 2009 decision.  The RO granted service connection for a lumbar spine disability in February 2011, but continued to deny the claim for service connection for a cervical spine disorder.  In a May 2011 decision, the Board remanded the claim for a new examination.  In February 2012, the Board sought an opinion from a VA medical expert.  The Veteran was provided with a copy of the opinion in May 2012 and provided with a 60-day period of time in which to respond in accordance with 38 C.F.R. § 20.903 (2011).  

The issue of entitlement to an increased disability rating for service-connected lumbar spine disability has been raised by the Veteran in a statement received at the Board of Veterans Appeals in June 2012, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  He also requested that VA recognize his spouse as a dependent and that VA consider whether increased compensation is warranted based on his spouse's need for aid and attendance in statements dated in February 2011 and June 2012.  As these matters have not yet been adjudicated, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's VA claims folder shows he never received all notice required by 38 U.S.C.A. §§ 5103(a), 5103A (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Specifically, the Board observes that the notice provided to the Veteran in January 2006 addresses only the issue of service connection for a back disorder, not a cervical spine disorder.  The Veteran should be provided all legally required notice.

The Board received two statements from the Veteran.  In a statement received in February 2012, the Veteran states that he "still [has] to undergo two surgical [unintelligible] on my back, which consist of lumbar and cervical facets blocks, which is all medicine will allow."  He reported that he continued to be seen by Dr. Serrato and that Dr. Serrato might refer him to a neurosurgeon.  As the Veteran reports that there are relevant records outstanding, VA should take steps to obtain all relevant medical treatment records that pertain to the Veteran's back and neck.

The Board requested a VA expert's opinion in February 2012.  The examiner, in a report dated November 2011, did not address the issue on appeal; that is, service connection for cervical spine degenerative disc disease (DDD).  Thus, the examination report is not sufficient to allow adjudication of the Veteran's claim.  On remand, VA should provide a new examination by an orthopedic spine surgeon or a neurologist.  In this vein, the Board notes that the May 2011 remand requested an examination from the same physician but the record does not include an examination by such a specialist.  Accordingly, if VA is unable to provide an examination by an orthopedic spine surgeon or a neurologist in response to this remand, VA should state reasons why such an examiner is unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran will all notice required by 38 U.S.C.A. §§ 5103(a), 5103A (West 2002) and 38 C.F.R. § 3.159(b) (2011) regarding the Veteran's claim for service connection for cervical spine arthritis and DDD.

2.  Request that the Veteran provide or identify private medical treatment records regarding his cervical spine that are not already included in the Veteran's VA claims folder, including records of Dr. Serrato dating from 2002 to the present.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Following completion of steps 1 and 2, schedule the Veteran for an examination by an orthopedic spine surgeon or a neurologist.  The examiner should describe any current cervical spine disability manifested by the Veteran.  The examiner should provide an opinion whether it is more likely than not (a probability of greater than 50 percent); at least as likely as not (a probability of 50 percent or greater); or less likely than not (a probability of less than 50 percent) that current disability of the cervical spine began in or is related to the Veteran's active service, to include the automobile accident suffered therein.  

For the purpose of this opinion, the examiner should assume that the Veteran was involved in an automobile accident in service.

The examiner should provide a complete rationale for the opinion.

If VA is unable to provide an examination and opinion by a specialist such as an orthopedic spine surgeon or a neurologist, then VA should provide an explanation in the record regarding why such an examination cannot be provided to the Veteran.

4.  After completion of the development described above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


